George Rose Smith, Justice. This suit was brought by the appellant, Lucille Kerr, to obtain a pension as the widow of Jack Kerr, a former Little Rock policeman. The appellees, trustees of the police department’s pension fund, resisted the claim on the ground that Mrs. Kerr is not entitled to a pension, because she did not marry Officer Kerr until after his retirement from the police force. The trial court sustained the trustees’ position and accordingly dismissed the suit. The issue, upon undisputed facts, is purely one of statutory construction. Officer Kerr retired on February 5, 1952, and began receiving a pension under Act 67 of 1941. In December of 1952 he and the appellant were married. The couple were still married at Kerr’s death in August of 1957. Mrs. Kerr was not then entitled to a pension, because Section 18 of the aforesaid Act 67 provided that “if any policeman marries after he is retired, his widow shall not be entitled to any pension under this Act.” Act 67 had, with respect to cities having a population of 75,000 or more, superseded Act 250 of 1937, which originally applied to all cities having a population of more than 16,000. There were many differences between the two statutes. To mention a few, they utilized different sources for the creation of the pension fund; the beneficiaries entitled to receive pensions were not exactly the same under the two acts; and the amounts to be paid as benefits were not identical under the two acts. More specifically, and of significance here, Section 8 of the 1937 act provided that the widow of a retired policeman was entitled to a pension, while, as we have said, Section 18 of the 1941 act denied her a pension unless she had married the officer before his retirement. The decision in this case turns upon the interpretation of Act 206 of 1959. That act, a comparatively brief measure, repealed Act 67 of 1941 and provided that thereafter policemen’s pension funds should be administered under Act 250 of 1937. The appellant apparently asserted no claim immediately following the passage of the 1959 statute, but in 1970 she filed the present suit, seeking to recover a pension from and after the effective date of the 1959 act. Opposing counsel present persuasive arguments in support of their contentions. The appellant’s brief stresses our opinion in Looper v. Gordon, 201 Ark. 841, 147 S.W. 2d 24 (1941), holding that pension acts are to be liberally construed in favor of those to be benefited. Counsel for the appellees rely upon Cross v. Graham, 224 Ark. 277, 272 S.W. 2d 682 (1954), where we held, in harmony with the basic rule that legislation is to be construed to be prospective only in its operation, that certain acts increasing policemen’s pensions were “forward-looking in their operation . . . and envisage the attachment of certain rights to a pensionable status to be achieved in the future.” Upon that reasoning we held that increased pensions were payable only to those beneficiaries who qualified for them after the passage of the acts. Both the cited cases are persuasive, but neither is so precisely in point as to be controlling. It is our conclusion that the governing legislative intention is clearly discernible in the two sentences of Act 206 of 1959 which declared the purpose and effect of that act. Section 1 of the act specifically repealed Act 67 of 1941. Section 2 of the 1959 act then stated its purpose and effect, in this language: From and after the effective date of this act policemen’s pension and relief funds that have been established in cities of seventy-five thousand population, or over, shall be assessed, collected, administered and benefits paid in accordance with the provisions of Act. No. 250 of the Acts of the General Assembly of the State of Arkansas of 1937, and all Acts amendatory thereto. Provided, however, that nothing herein shall alter, amend or change, increase or diminish, any retirement benefits being paid to any retired policeman, or to the widow or dependents of any [deceased] policeman or deceased retired policeman, at the time this act goes into effect. Despite the positive legislative assertion in the second sentence that the act is not to alter, amend, change, increase, or diminish existing pensions, the appellant urges us to attach overwhelming importance to the phrase “retirement benefits being paid.” It is argued that since no retirement benefits were “being paid” to Mrs. Kerr when the 1959 act took effect, the quoted phrase therefore evidenced a legislative intent to confer upon Mrs. Kerr, and upon others similarly situated, a brand-new right to a pension under the 1937 statute. We do not find that reasoning to be sound, because it would require us to construe a single phrase in the second of the quoted sentences without regard to its context and without regard to the overall legislative intent. The first of the two quoted sentences in the 1959 act declared that after the effective date of the act policemen’s pension funds “shall” be administered, and benefits paid, in accordance with Act 250 of 1937. Had the draftsman of the act stopped with that sentence, a multitude of questions would have been left unanswered. As we have seen, Act 67 of 1941 (the act being repealed) and Act 250 of 1937 (the act being reinstated) provided different sources of funds for differing pensions to be paid to differing beneficiaries. The mere substitution of the 1937 act for the 1941 act, without explanation, would obviously have given rise to much uncertainty. With respect to the persons entitled to benefits and the amount of those benefits, which act should control when the two statutes were found to be in conflict? To what extent were vested rights created by the pension system? Those questions were set at rest by the second quoted sentence, which declared that “nothing herein shall alter, amend or change, increase or diminish,” the retirement benefits being paid on the effective date of the act. We think it too plain for serious argument to the contrary that the dominant purpose of the second sentence was to make it absolutely clear that the substitution of the 1937 statute for the 1941 statute was not to disturb retroactively rights that were already in effect under either act. Yet the appellant’s argument would read into that second sentence an exactly contrary intention — that of using the two words “being paid” as an almost hidden device for disturbing the status quo retroactively, by creating rights where none existed at the time of the passage of the act. We find it impossible to believe that the legislature selected the language in question with the deliberate intention of putting into effect two approaches to the same problem completely at war with each other. We conclude that the trial court was correct in its interpretation of the statutes. Affirmed. Jones, Byrd, and Holt, JJ., dissent.